726 N.W.2d 414 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Clay Gregory NORTON, Defendant-Appellant.
Docket No. 132196, COA No. 270887.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the August 8, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are *415 not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant the application for leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006)
MARKMAN, J., would grant the application for leave to appeal for the reasons set forth in his dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).